Citation Nr: 0729928	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  97-21 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for congestive heart 
failure with hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans







INTRODUCTION

The veteran served on active duty from June 1973 to June 
1975.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a July 1996 decision by the RO in Little Rock, 
Arkansas that, in pertinent part, denied service connection 
for congestive heart failure with hypertension.  In a 
September 2002 decision, the Board denied service connection 
for congestive heart failure with hypertension. 

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a February 2003 
joint motion to the Court, the parties (the veteran and the 
VA Secretary) requested that the Board decision be vacated 
and the issue remanded.  In a February 2003 Court order, the 
joint motion was granted, the Board's September 2002 decision 
was vacated, and the issue was remanded back to the Board. 

In October 2003 and June 2004, the Board remanded the case to 
the RO for additional development.  The case was subsequently 
returned to the Board.  In an April 2005 decision, the Board 
denied service connection for congestive heart failure with 
hypertension.  The veteran then appealed to the Court.  In a 
January 2006 joint motion to the Court, the parties requested 
that the Board decision be vacated and the issue remanded.  
In a February 2006 Court order, the joint motion was granted, 
the Board's April 2005 decision was vacated, and the issue 
was remanded back to the Board.  The case was again remanded 
by the Board to the RO for additional development in July 
2006.  The case is once again before the Board.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  Congestive heart failure with hypertension, first 
clinically diagnosed many years after service, is not of 
service origin or related to any events therein.  


CONCLUSION OF LAW

Congestive heart failure with hypertension was not incurred 
in or aggravated by active service nor may it be presumed to 
have been incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in correspondence dated in June 2004, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate his claim for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to submit any 
further evidence in his possession that pertains to the 
claim.  Another letter advising the veteran of the above 
information, as well as advising of the evidence needed to 
establish a disability rating and effective date was issued 
in July 2006.  In August 2006 the veteran responded that he 
had no additional evidence to submit.  The case was last 
readjudicated in May 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service private and 
VA treatment records, VA examination reports, and records 
from the Social Security Administration (SSA).  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which consists of:  his multiple contentions; 
service medical records; VA medical records; private medical 
records; and information from the SSA.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and cardiovascular-renal disease becomes 
manifest to a degree of at least 10 percent within one year 
from the date of termination of service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such a disorder 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Lay statements are considered to be competent evidence with 
regard to descriptions of symptoms of disease or disability 
or an injury.  However, when the determinative issue involves 
a question of medical diagnosis or causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  In this case, the veteran does 
not possess any specialized training and it is not contended 
otherwise.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In this regard, the service medical records show only the one 
isolated elevated blood pressure reading in service, 130/102, 
which was recorded in July 1974.  No other cardiovascular 
abnormality was shown.  Additionally, at the time of the 
separation examination, the veteran's cardiovascular system, 
to include a chest x-ray was normal.  In addition, the first 
post-service clinical evidence of cardiovascular disease was 
in March 1988, over 13 years after the veteran's separation 
from service.  At that time it was reported that that he had 
severely elevated blood pressure upon presentation to the 
emergency room with abdominal pain.  He was started on 
hypertensive medication with improvement. 

Private treatment records show the first episode of 
congestive heart failure occurring in October 1994.  VA 
outpatient treatment records show the veteran was seen in 
February 1996 for referral from a hospital in Ft. Smith for 
hypertension 
and congestive heart failure.  It was reported that he had 
had one previous hospitalization for congestive heart 
failure.  The diagnoses included hypertension and congestive 
heart failure.  

On the question at issue, that is, whether the veteran's 
current hypertension and congestive heart failure are related 
to service, the Board notes a VA examiner in June 1996 
reported that hypertension was diagnosed in 1973.  Moreover, 
VA treatment records have noted a past medical history of 
hypertension for 30 years.  However, this medical history is 
not supported by the contemporaneous service medical records, 
and is clearly a recitation of the veteran's self-reported 
lay history rather than the result of medical analysis of 
historical records.  Thus, this evidence is entitled to 
little probative weight.  See Madden v. Gober, 123 F.3d 1477, 
1481 (Fed. Cir. 1997) (the Board is entitled to discount the 
weight, credibility, and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence).

Conversely, in an August 1999 opinion, a VA cardiologist, who 
indicated that he reviewed the veteran's claims file, found 
that the veteran's isolated blood pressure reading in service 
was not related to his present hypertensive heart pathology, 
which was first shown many years after service.  The Board 
finds this opinion is entitled to great probative weight as 
it was based upon a review of the veteran's claims file.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995) (an opinion that 
is based on review of the medical evidence is more probative 
than an opinion that is based on the veteran's reported 
history).

In summary, the preponderance of the evidence fails to 
indicate that the veteran's current hypertension and 
congestive heart failure began during service or within one 
year following discharge from service, nor is there a 
competent medical opinion linking the disorders to service.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).  


ORDER

Service connection for congestive heart failure with 
hypertension is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


